DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-11-2022 has been entered.
Status of the Claims
Claims 11,13,15-16 and 18-29 are currently pending in the application and are examined on the merits below.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15, 16, 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kullberg et al. (Nanomedicine 11 (2015) p 1355-1363) and further in view of Kusmartsev (Clinical Cancer Research 2008; 14 (24) December 15, 2008) and Zhang (Biomaterials 32 (2011) 3666-3678) (all of record).
 The instant independent claim 11  describes a method of delivering an “antigen of interest” to a subject utilizing an OPSS conjugated liposome which also comprises the antigen of interest. The cells targeted comprise B cells in all instant claims. The disclosure of Kullberg as described previously presents OPSS conjugated liposomes. The focus of the disclosure of Kullberg is the ability of activated C3 coated OPSS conjugated liposomes (C3-OPSS-liposomes) to target and deliver agents to “G-MDSC” cells which are derived from granulocyte cells and are described as present in tumor microenvironments (abstract). The delivery to MDSC (myeloid derived suppressor cells) was an item of the previous iterations of the claim set and rejections and is mediated by the C3 activated component of the manufactured liposome.  While the disclosure of Kullberg illustrates particularly the delivery of the OPSS to “MDSC” cells, the disclosure Kullberg additionally describes that further study may be required to fully describe the cellular specificity of the OPSS-Liposomes (p1361 col2 paragraph 2). The disclosure describes that additional breakdown products of the activated C3 (C3b) may be further broken down into components which not only target the complement receptor CR3, apparently through the iC3b breakdown product as disclosed and illustrates but also the CR2 and CR4 receptors as targeted by the same (iC3b) and different breakdown products (C3dg). Thus, while the disclosure of Kullberg clearly describes delivery of the C3-OPSS-liposomes to MDSC cells, the disclosure in fact recognizes the fact that the OPSS liposomes may be delivered to a variety of cells in addition to these cells including dendritic cells macrophages and white blood cells which includes B cells as a subset. One reading the disclosure of Kullberg would recognize thus that the activated C3-OPSS-liposome complex would inherently be targeted to other cells of the immune system particularly and it is strongly suggested that the cells targeted would include cells expressing additional CR’s including the CR2 expressed by B cells. Thus, one reading the disclosure would expect that the cells targeted by the particles of Kullberg would be reasonably (as suggested) expected to include B cells dendritic cells and macrophages as additional “antigen presenting cells”.  The disclosure of Kullberg does not particularly describe that an “antigen” may be delivered to a B cell. However, this property of targeting B cells in addition to MDSC would be a latent property of the OPSS liposomes of Kullberg . Therefore, reason that one is performing the method, which is made obvious by the combination of references presented does not have to be to target B cells , it can be as described targeting of MDSC with ATRA and antigen for previously described purpose. In such a process, the targeting of B cells would occur as a latent property of the OPSS liposomes that were utilized in the method. 
As described previously Kullberg et al describes nanoparticles in the form of OPSS-liposomes which bind endogenous activated C3 (activated complement component C3, or C3b) (abstract, p1355, p1356 paragraph 2, p1361 paragraph 5) when injected into mice as a model subject. Kullberg shows that these particles are delivered to at least macrophage (an antigen presenting cell) and MDSC (myeloid derived suppressor cells) in a tumor microenvironment (Fig3B), (Table 1). The mechanism of binding of the therapeutic-Liposome-OPSS-C3b nanoparticle complex to the target cell is described as dependent on the presence of a receptor for C3b (CR3 receptor or CD11b+CD18) on the surface of the target cell population (p1361 paragraph 5 line1). Kullberg additionally teaches that the C3b molecule can further be broken down into complement components such as iCD3b which can additionally bind to complement receptors such as CR1 (CD35), CR2(CD21), and CR4(CD11c+CD18) . These receptors are described as commonly being known in the art as being expressed on the surface of cells known to be classified as “antigen presenting cells” such as dendritic cells, macrophages and leukocytes (white blood cells) (p1361, paragraph 6).  Note macrophages are encompassed by claims 11, 18, and 20 and are recited in claim 14. Leukocytes are well known in the art and are known to comprise B-Cells and T-Cells among other cell lineages. Therefore, the described nanoparticle complex will additionally target other subsets of antigen presenting cells as well as the macrophages and MDSCs described in Fig3B. Indeed, Kullberg describes that additional flow cytometry experiments may elucidate the complete breadth of cell types targeted by the modified liposomes (p1361 paragraph 2). While Kullberg teaches that the described particles are useful for targeting MDSC’s and macrophages (an APC) in the tumor microenvironment it does not explicitly teach that the particles may be utilized for the purposes of delivering an antigen of interest to an antigen presenting cell or that such an antigen is then processed and presented by said antigen presenting cell. However, Kullberg does postulate that any number therapeutic of payloads may be delivered to the appropriate cellular population, one such therapeutic is ATRA (all-trans-retinoic acid) which has been shown to differentiate MDSCs in-vivo into efficient antigen presenting cells. Kusmartsev teaches that MDSC cells, a target of C3-coated OPSS liposomes in Kullberg, when exposed to the therapeutic molecule ATRA (as described in Kullberg) can be differentiated into antigen presenting cell precursors (Kusmartsev p8270 paragraph 2, 8275 paragraph 5) with upregulation of the typical APC cell surface molecule MHC class II, a requirement for presentation of any antigen to subsets of T cells via the T cell receptor-MHC complex. This differentiation away from a suppressor phenotype to an immunostimulatory APC phenotype is postulated by both Kullberg (p1362) and Kusmartsev (abstract, p8277) as beneficial at least in the tumor microenvironment for a multimodal approach to cancer vaccine immunotherapy approach. Zhang et al describes that PLGA nanoparticles comprised of a cancer antigenic peptide (TRP2180-188) can be targeted to antigen presenting cells such as dendritic cells and macrophages (abstract,p3369 paragraph 1). Zhang additionally teaches that in a mouse model of cancer it is possible to utilize nanoparticles comprising a cancer antigen to reduce the growth (size) of a tumor (section 3.6, pp 3671-3672). Zhang teaches that a second therapeutic such as interferon gamma, can be administered to the subject to augment the treatment protocol (abstract and conclusion p3677). In view of the above it would be obvious to one of ordinary skill in the art prior to the claimed priority date to combining the teachings of Kullberg with those of Kusmartsev and Zhang to arrive at the claimed invention of claim 11. 
One would be motivated to utilize the aforementioned liposomes associated with ATRA and a cancer antigen, for two purposes. The first therapeutic such as ATRA would remove inhibitory effects of existing MDSC in the tumor microenvironment, while the delivered cancer antigen would be processed and presented to T cells, as macrophages and re-programmed MDSC cells expressing class | and II MHC for example are known in the art to do. This dual effect would stimulate antigen specific T cells in the tumor microenvironment to recognize and destroy cancer cells expressing the antigen of interest, with the net effect being a reduction of tumor growth in the subject as is described in Zhang. As the elements of claim 11 and the reference teachings are described above, claim 13 pointing to the antigen of interest as a cancer antigen which Zhang teaches in detail as part of the experimental method throughout the document. The targeting of antigen presenting cells such as B cells (claim 14), dendritic cells or macrophages is described as detailed above in both Zhang and Kullberg. As described above, mechanistically the targeted APC cells typically comprise at least one C3 receptor (claim 15) as the liposomes of interest in Kullberg utilize activated C3 (at least C3b) as their cognate ligand. With respect to claim 16, the administration of a second therapeutic, such as ATRA is described in the rejection of claim 11 above, the second therapeutic serving to augment and enable the antigen presentation of the administered antigen of interest.
Claim 20 describes a method of reducing tumor growth in a subject through administration of OPSS-conjugated liposomes. As described and detailed above in combination
Kullberg, Kusmartsev and Zhang describe a system which is capable of reducing the growth of tumors in-vivo in mouse models of melanoma.
	With respect to claim 18 and 19, Kullberg teaches all the limitations of these claims as described in detail above. Kullberg additionally teaches that the OPSS nanoparticles can be coated ex-vivo utilizing autologous serum which is known to contain levels of activated
C3 (in the form of C3b) (figure 1, p1358). Kullberg does not utilize these particular liposomes for administration however this would be an obvious step to consider to one of ordinary skill in the art, based on Kullberg, for the purposes of allowing for better standardization and routine quality control of administered C3b conjugated liposomes for the purposes of deriving a reproducible clinically viable treatment modality.
	With respect to 21, 22, 23  Kullberg asserts that the OPSS liposome as presented and utilized is at least capable of binding to activated C3 as C3b through the formation of disulfide bonds. As described in 1361 paragraph 2, other downstream C3 activation products may be formed in-vivo from activated C3b , thus liposomes which bind the initial C3b molecule may be expected to also bind these downstream cascade effector products that are produced as fragments of activated C3 (C3b).
The new entered claims 24-29 all describe characteristics and results of the claimed method, and are therefore properties that results from latent properties of the OPSS-liposomes binding to the CR2 receptor on B cells for example in the claimed method which is made obvious as described above by the combinations of Kullberg, Kusmartsev and Zhang.
Response to Arguments 35 USC § 103
Applicant's arguments filed 01-11-2022 have been fully considered but they are not persuasive. In initial arguments with respect to the previous rejection of record the applicant argues that the entered instant amendments to indicate that the cell targeted is a B cell. Applicant argues that Kullberg does not teach delivery of nanoparticles to B cell. In reply applicant is directed to the rejection of the instant claims as presented above. The disclosure of Kullberg teaches the OPSS-liposomes and method of using the liposomes as described above. Kullberg strongly suggests that liposomes are targeted to wide variety of APC including but not exclusive of MDSC.  In regards to the requirement that the method is utilized for targeting B cells, applicant is directed to the MPEP 2144 IV which describes that “ the reason to modify the reference may often suggest what the inventor has done but for a different purpose or to solve a different problem See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  Thus, the method that was presented previously and is modified above substantially makes obvious the instantly modified claims for delivery of antigen to B cells. 
	In additional arguments applicant argues that the delivery of conjugate liposomes to B cells is an unexpected and surprising outcome. In reply it is found that Kullberg specifically describes that CR2 may reasonably be expected to be targeted by the liposomes of the invention and therefore any delivery to B cells (which express the CR2), may be reasonably be described as an expected result as determined by one of ordinary skill in the art. Additionally, Kullberg teaches administration of the same OPSS liposomes of the instant claims, and the fact that these nanoparticles target B cells in addition to MDSC is merely a latent property of the liposomes themselves. Evidence of unexpected results must be in comparison to the closest prior art at the time of claimed invention (in this case Kullberg). However, targeting B cells is a latent property of the OPSS liposomes of the reference of Kullberg and therefore applicant’s evidence is directed to a latent property and not an unexpected result.  
	Applicant argues that there is “no motivation” for targeting B cells. Targeting B cells would be an inherent/latent property of the disclosed particles of Kullberg, and therefore no motivation is required.  Also see MPEP 2145 II “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Nevertheless, the disclosure of Kullberg strongly suggests that particles of the invention may be reasonably expected to be delivered (with antigen payload) to other APC such as B cells through binding to other C3 receptors. Kullberg and Berzofsky make obvious the claimed method as described above. 
Conclusion
Summary: No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644